Citation Nr: 0614300	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for hiatal 
hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel
INTRODUCTION

The veteran served on active duty from January 1966 to July 
1969 and from April 1971 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied an increased rating for the 
veteran's service-connected hiatal hernia currently evaluated 
10 percent disabling.

In November 2004, the veteran testified before the 
undersigned sitting at the RO.  A transcript of the hearing 
is associated with the claims file.

In February 2005, the Board remanded this matter to the RO 
for further action.  In a September 2005 decision, the RO 
assigned a 30 percent disability rating for the hiatal hernia 
effective from the date of claim.  The veteran has not 
indicated he is satisfied with this rating.  Thus, the claim 
is still before the Board.  AB v. Brown, 6 Vet.App. 35 
(1993).


FINDINGS OF FACT

The veteran's service-connected hiatal hernia is not 
manifested by vomiting, material weight loss and hematemesis 
or melena with moderate anemia or other symptom combinations 
productive of severe impairment of health.


CONCLUSION OF LAW

A rating in excess of 30 percent for hiatal hernia is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for a rating in 
excess of 30 percent for his hiatal hernia has been 
accomplished.

The Board finds that the November 2001 and April 2003 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran of the evidence required to prove an increased 
rating claim.  The RO also explained the information and/or 
evidence required from him, including medical evidence 
showing treatment for his hiatal hernia.  The RO asked the 
veteran to report about any additional evidence that he 
wanted VA to obtain for him.  The RO explained that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claim pertinent medical records 
that he had in his possession.  Given that fact, as well as 
the RO's instructions to him (noted above), the Board finds 
that the veteran has, essentially, been put on notice to 
provide any evidence in his possession that pertains to the 
claim.  Accordingly, and on these facts, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2005).]

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the March 2002 rating action on appeal.  
However, the Board finds that any lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudications, in that the claim 
was fully developed and readjudicated after notice was 
provided.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d 534; Cf. 38 C.F.R. § 20. 1102 (2005).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (those five 
elements include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  However, as the Board's decision herein denies 
the appellant's claim for a rating in excess of 30 percent 
since the date of the veteran's claim for increase, no 
effective date is being assigned or disputed; accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are VA 
treatment records.  The veteran has been afforded a recent 
July 2005 VA examination in connection with his claim; the 
report of which is associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to the claim for a 
rating in excess of 30 percent for his hiatal hernia that 
needs to be obtained.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim herein decided.  

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The Court has held, however, that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or manifestations.  See Evans v. Brown, 9 Vet. 
App. 273, 281 (1996).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

The Rating Schedule provides ratings for hiatal hernia when 
there are two or more of the symptoms required for a 30 
percent rating but of lesser severity than is required for 
that evaluation (10 percent); with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health (30 percent); and with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health (60 percent).  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2005).  A regulatory amendment, 
effective July 2, 2001, made revisions to the schedular 
criteria for evaluating diseases of the digestive system; 
however, the criteria for evaluating hiatal hernia were 
unchanged.

The Board notes that, after reviewing the evidence of record, 
the veteran's hiatal hernia is not manifested by symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia or other symptom combinations 
productive of severe impairment of health

VA outpatient treatment records from 2001 to present reflect 
treatment for complaints of pain, but not to the degree 
necessary for a rating in excess of 30 percent.

Furthermore, the findings from the March 2002 and July 2005 
VA examination reports do not show symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia or other symptom combinations productive of 
severe impairment of health.  The July 2005 VA examiner noted 
that the veteran had recently gained 15 pounds.  The examiner 
added that the veteran weighed 192 pounds in 1988, 200 pounds 
in 1990, and 193 pounds in 2004.  On examination, the veteran 
weighed 199 pounds.

Based upon the evidence of record, the Board finds the 
veteran's service-connected hiatal hernia is presently 
manifested by constant acid reflux with dysphagia to solids, 
regurgitation, and midepigastric pain, with complaints of 
epigastric distress and pyrosis twice a week, resulting in 
symptoms productive of a considerable or severe impairment of 
health.  Therefore, entitlement to a higher schedular rating 
is not warranted.  The preponderance of the evidence is 
against the veteran's increased rating claim.  There is no 
probative evidence of any unusual or exceptional 
circumstances related to this service-connected disorder that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Referral to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted


ORDER

Entitlement to a rating in excess of 30 percent for hiatal 
hernia is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


